UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-6075


ROOSEVELT MACKEY, JR.,

                Petitioner - Appellant,

          v.

MICHAEL J. LAMM,

                Respondent - Appellee,

          and

THEODIS BECK, Secretary of the         North   Carolina   Dept.   of
Correction; ALVIN W. KELLER, JR.,

                Respondents.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-hc-02020-BO)


Submitted:   April 19, 2012                    Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roosevelt Mackey, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Roosevelt Mackey, Jr., seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition.

We    dismiss      the    appeal   for   lack   of   jurisdiction   because   the

notice of appeal was not timely filed.

                 Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

                 The district court’s order was entered on the docket

on January 6, 2010.           The notice of appeal was filed on January

4, 2012. * Because Mackey failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts      and    legal   contentions     are   adequately   presented   in   the




       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3